DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Terminal Disclaimer dated June 4, 2021.  Claims 7 and 17 are amended.  Claims 1-20 are pending.  All pending claims are examined.  



Allowable Subject Matter
Claims 1-20 are pending.  .
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: 
Arthur, USP Pub. No. 20080208742 discloses a mobile wallet server authentication taking place before providing access to wallet (Arthur, para. 0096, Fig. 10; see also Arthur, para. 0068 – “…a mobile device 324 may be used in addition to or instead of a card or other token representing an account. Here, the mobile device 324 is shown for exemplary purposes in the form of a cellular telephone”). Applicant’s specification describes using a predetermined algorithm and Tomasfosky discloses a sequence of steps executed as part of the risk analysis of a transaction from a digital wallet (Tomasfosky, paras. 0034-0035).  
Tomasfosky describes the steps used to determine the risk through the RBD that determines risk level of a transaction. (Tomasfosky, Figs. 2, 7-9 – describes generation of a risk score for a transaction; see also paras. 0034-0035, 0046).  
Regarding independent claims 1 and 11, the prior art taken either individually or in combination with other prior art of record fails to teach:
11. (Previously Presented) A method being implemented via execution of computer instructions configured to run at one or more processors and configured to be stored at one or more non-computer-readable media, the method comprising:
receiving, at a mobile wallet provider comprising the one or more processors, a request from a mobile wallet operating on a mobile device to perform a provisioning of an account to the mobile wallet on the mobile device to setup one or more tokens for the account in the mobile wallet on the mobile device for use in secure financial transactions, wherein the request is received at the mobile wallet provider before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens;
generating, at the mobile wallet provider, account information about the account; generating, at the mobile wallet provider, device information about the mobile device; sending an inquiry from the mobile wallet provider to a risk determination system to authenticate the provisioning of the account to the mobile wallet on the mobile device, wherein the inquiry comprises the account information and the device information, wherein the inquiry causes the risk determination system to generate a fraud risk level of provisioning the account to the mobile wallet on the mobile device, wherein the fraud risk level is generated before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, wherein the fraud risk level is generated by performing a step-wise application of business rules and one or more statistical modeling techniques to at least a portion of: (a) an ownership correlation between device ownership information for the mobile device and account ownership information for the account, (b) device risk information associated with the mobile device, and (c) account risk information associated with the account, wherein the one or more statistical modeling techniques comprise one or more machine learning algorithms, and wherein the business rules define one or more fraud risks based on at least a portion of the ownership correlation, the device risk information, and the account risk information;
receiving, at the mobile wallet provider from the risk determination system, a first response to the inquiry, wherein the first response is based on the fraud risk level;
determining, at the mobile wallet provider, whether to proceed with the provisioning of the account to the mobile wallet on the mobile device or to perform an additional verification based at least in part on the first response received from the risk determination system; and
sending a second response from the mobile wallet provider to the mobile wallet in response to the request to perform the provisioning of the account to the mobile wallet, to cause the mobile wallet to update a user interface display on the mobile device based on the second response to display information about the provisioning of the account to the mobile wallet on the mobile device, wherein the mobile wallet provider facilitates the provisioning of the account to the mobile wallet on the mobile device before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, wherein:
the device ownership information is determined by the risk determination system based on the risk determination system querying a mobile network operator that provides mobile network services for the mobile device; and the one or more statistical modeling techniques comprise logistic regression.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696